DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (TW I294810 B) in view of Hori (WO 2016/132768 A1).
Note: US 2018/0043465 A1 exists within the patent family of Hori. This US PG Publication document has been utilized as a convenient translation of Hori. All references to pages, columns, lines, and reference numerals cited below are in regard to the PG publication document, US 2018/0043465 A1.
Regarding claim 1, Sheng teaches a method for manufacturing metal components (Ln 14-16) comprising:
providing a main body (210) including a bottom part and a peripheral wall part rising from a peripheral edge of the bottom part (Fig 9a; Ln 148-150); a seal body (230) configured to seal an opening part of the main body (210) (Fig 9a; Ln 142-143); and a rotary tool (120) with a stirring pin (122) to be used for joining the main body (210) and the seal body (230) together (Fig 4-5, 9a; Ln 115-117),
the main body (210) being formed of a first aluminum alloy, the seal body (230) being formed of a second aluminum alloy (Ln 104-106), 
the stirring pin (122) having a rotation center axis; and an outer peripheral surface (Fig 9a), 
a preparing step of forming a step part having a step bottom surface and a step side surface on an inner peripheral edge of the peripheral wall part (Fig 9a), 
a mounting step of mounting the seal body (230) on the main body (210) and butting the side surface of the main body (210) and a side surface of the seal body (230) with a gap having a substantial V shape in cross section to form a first butt portion and putting a bottom surface of the main bottom (210) and a back surface of the seal body (230) on each other to form a second butt portion (Fig 9a; Ln 142-143, 156-157); and 
a main joining step of turning around a rotary tool (120) along the first butt portion and performing friction stir welding while only the stirring pin of the 
Sheng teaches the main body has extra material (212) and that the seal body (230) comprises a step bottom surface (244) and a step side surface on a peripheral edge of the peripheral wall part, the step side surface rising obliquely from the step bottom surface (244) (Fig 9A; Ln 148-152). 
Sheng does not explicitly disclose the step side surface rising obliquely from the step bottom surface to expand toward the opening part and that the stirring pin contacts only the seal body. Sheng does not explicitly disclose the first aluminum alloy being higher in hardness than the second aluminum alloy in material type nor the stirring pin being tapered such that the outer peripheral surface is inclined to the rotation center axis.
Hori teaches a friction stir welding method of joining two different metal materials (Title; Abstract) and further teaches the first (1) and second (2) metal components being joined are made of different metals and that the metal with a smaller hardness is more deformed ([0086]). Hori further teaches the stirring being tapered such that the outer peripheral surface is inclined to the rotation center axis (Fig 3; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that it is the main body that has a side surface rising obliquely from the bottom surface and the seal body has extra material thus requiring the stirring pin to only contact the seal body so that the extra material is able to flow into the groove. See MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another known element 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that the stirring pin is tapered as taught by Hori to reduce the amount of metal to be leaked (see Hori, [0059]).
While Sheng and Hori do not explicitly disclose a method for manufacturing a liquid-cooled jacket, it has been held in obviousness to use a known technique to improve similar devices in the same way (see MPEP 2143 (C)). In the instant case, the known technique of friction stir welding as taught by Sheng and Hori, can be used to improve the bond between two dissimilar metals of a liquid-cooled jacket (see Sheng, Ln 57-59).
Regarding claim 2, Sheng teaches a method for manufacturing metal components (Ln 14-16) comprising:
providing a main body (210) including a bottom part and a peripheral wall part rising from a peripheral edge of the bottom part (Fig 9a; Ln 148-150); a seal 
the main body being formed of a first aluminum alloy, the seal body being formed of a second aluminum alloy (Ln 104-106), 
the stirring pin (122) having a rotation center axis; and an outer peripheral surface (Fig 4-5), 
a preparing step of forming a step part having a step bottom surface and a step side surface on an inner peripheral edge of the peripheral wall part (Fig 9a, Ln 137-139), 
a mounting step of mounting the seal body (230) with a gap having a substantial V shape in cross section to form a first butt portion and putting the step bottom surface and a back surface of the seal body (230) on each other to form a second butt portion (Fig 9a; Ln 142-143); and
a main joining step of turning around a rotary tool (120) along the first butt portion and performing friction stir welding while only the stirring pin (122) of the rotary tool (120) contacts the main body (Ln 164-165).
Sheng teaches the main body has extra material (212) and that the seal body (230) comprises a step bottom surface (244) and a step side surface on a peripheral edge of the peripheral wall part, the step side surface rising obliquely from the step bottom surface (244) (Fig 9A; Ln 148-152). Sheng further teaches the stirring pin only makes slight contact with the main body (Ln 164-165).

Hori teaches a friction stir welding method of joining two different metal materials (Title; Abstract) and further teaches the first (1) and second (2) metal components being joined are made of different metals and that the metal with a smaller hardness is more deformed ([0086]). Hori further teaches the stirring being tapered such that the outer peripheral surface is inclined to the rotation center axis (Fig 3; [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that it is the main body that has a side surface rising obliquely from the bottom surface and the seal body has extra material thus requiring the stirring pin to only contact the seal body so that the extra material is able to flow into the groove. See MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another known element to yield predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form a jacket main body of a first aluminum alloy and a seal body of a second aluminum alloy, and performing friction stir welding to join the jacket main body and the seal body together, as taught by Sheng, wherein the first aluminum alloy has a higher hardness than the second aluminum alloy, because Hori teaches that, during friction stir welding, a softer 
Further it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that the stirring pin is tapered as taught by Hori to reduce the amount of metal to be leaked (see Hori, [0059]).
It further would have been obvious to one having ordinary skill in the art at the time the invention was made to makes the offset amount 0<N≤1.0 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
While Sheng and Hori do not explicitly disclose a method for manufacturing a liquid-cooled jacket, it has been held in obviousness to use a known technique to improve similar devices in the same way (see MPEP 2143 (C)). In the instant case, the known technique of friction stir welding as taught by Sheng and Hori, can be used to improve the bond between two dissimilar metals of a liquid-cooled jacket (see Sheng, Ln 57-59).
Regarding claim 4, Sheng teaches limitations of claim 2 as discussed above but does not explicitly disclose an inclination angle of the outer peripheral surface.
Hori teaches an inclination angle of the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface [0068].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that the outer 
Regarding claim 5, Sheng further teaches wherein an inclined surface is formed on the side surface of the seal body (Fig 9a), and wherein in the mounting step the side surface and the inclined surface are brought into surface contact with each other (Fig 9a; Ln 148-152).
Regarding claim 7, Sheng teaches limitations of claim 2 as discussed above but does not explicitly disclose a spiral groove engraved on the rotary tool.
Hori teaches wherein the rotary tool (F) is rotated clockwise with an outer peripheral surface of the rotary tool having a spiral groove engraved counterclockwise from a proximal end thereof toward a distal end thereof ([0058]), and wherein the rotary tool (F) is rotated counterclockwise with an outer peripheral surface of the rotary tool having a spiral groove engraved clockwise from a proximal end thereof toward a distal end thereof ([0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that the rotary tool is rotated clockwise and has a spiral groove engrave counterclockwise and the rotary tool is rotated counterclockwise and has a spiral groove engraved clockwise as taught by Hori so that the amount of metals to be leaked outside of the metal members can be reduced (see Hori, [0059]).
Regarding claim 8, Sheng further teaches wherein in the main joining step a rotating direction and a traveling direction of the rotary tool (120) are set such that a .
Claims 6, 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Hori and further in view of Makita (JP 5,168,212 B2).
Regarding claim 9, Sheng teaches previously claimed limitations as discussed above in the rejection of claim 1 and 2. The rejection of claims 1 and 2 are therefore incorporated. 
Sheng and Hori do not explicitly disclose a distal end of the stirring pin is inserted more deeply than the step bottom surface, and the outer peripheral surface of the stirring pin and the step side surface are spaced apart from each other.  
Makita teaches a method for manufacturing a liquid-cooled jacket ([0001]) and further teaches in the main joining step of turning around a rotary tool (50) along the first butt portion (40) and performing friction stir welding while a distal end of the stirring pin (52) is inserted more deeply than the step bottom surface (17) (Fig 4-5; [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng and Hori such that the distal end of the stirring pin is inserted more deeply than a step bottom surface as taught by Makita to increase the bonding strength between the two materials.
Regarding claim 10, the rejection of claims 1, 2, and 9 are incorporated therein. 

Makita teaches a method for manufacturing a liquid-cooled jacket ([0001]) and further teaches in the main joining step of turning around a rotary tool (50) along the first butt portion (40) and performing friction stir welding while a distal end of the stirring pin (52) is inserted more deeply than the step bottom surface (17) (Fig 4-5; [0052]-[0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng and Hori such that the distal end of the stirring pin is inserted more deeply than a step bottom surface as taught by Makita to increase the bonding strength between the two materials.
Regarding claim 12, Sheng teaches limitations of claim 10 as discussed above but does not explicitly disclose an inclination angle of the outer peripheral surface. 
Hori teaches an inclination angle of the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface [0068].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that the outer peripheral surface of the stirring pin is set equal to an inclination angle of the step side surface as taught by Hori in order to easily move the stirring pin along the butting interface (see Hori, [0080]).
Regarding claim 13, Sheng further teaches wherein an inclined surface is formed on the side surface of the seal body (230), and wherein in the mounting step the 
Regarding claims 6 and 14, Sheng and Hori teach limitations of claim 1 and 10 as discussed above but do not explicitly disclose the type of aluminum of each component.
Makita teaches wherein the seal body (30) is formed of an aluminum alloy ([0045]), and wherein the jacket main body (10) is formed of an aluminum alloy cast material ([0039]).
Makita does not explicitly disclose the seal body is an aluminum alloy wrought material but teaches the sealing body can be manufactured by die casting, casting, forging, or the like.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Makita such that the aluminum alloy is a wrought material to yield the predictable result of a light weight seal body. See MPEP 2143(B) for the prima facie case of obviousness of substituting one known element for another to obtain predictable results.
Regarding claim 15, Sheng teaches limitations of claim 10 as discussed above but does not explicitly disclose a spiral groove engraved on the rotary tool.
Hori teaches wherein the rotary tool (F) is rotated clockwise with an outer peripheral surface of the rotary tool having a spiral groove engraved counterclockwise from a proximal end thereof toward a distal end thereof ([0058]), and

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng such that the rotary tool is rotated clockwise and has a spiral groove engrave counterclockwise and the rotary tool is rotated counterclockwise and has a spiral groove engraved clockwise as taught by Hori so that the amount of metals to be leaked outside of the metal members can be reduced (see Hori, [0059]).
Regarding claim 16, Sheng further teaches wherein in the main joining step a rotating direction and a traveling direction of the rotary tool (120) are set such that a plasticized region formed in a moving track of the rotary tool (120) has a region for the main body side  corresponding to a shear side  and a region for the seal body side corresponding to a flow side (Fig 9a) (Ln 164-166).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Hori as applied to claims 2 above, and Sheng in view of Hori in view of Makita as applied to claim 10 above, and further in view of Seo (JP 5,136,516 B2).
Regarding claims 3 and 11, Sheng, Hori, and Makita teach the method of claims 2 and 10 as discussed above.
Sheng and Hori do not explicitly disclose a plate thickness of the seal body is set larger than a height of the step side surface.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Sheng and Hori such that the plate thickness of the seal body is set larger than the height of the step side surface as taught by Seo in order to reduce the production of a burr (see Seo, [0082]).
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 19 October 2021, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied reference Sheng and therefore change the scope of the previously applied rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726        

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726